Opinion by Judge FLETCHER; Concurrence by Judge KOZINSKI; Partial Concurrence and Partial Dissent by Judge TROTT.
FLETCHER, Circuit Judge:
This civil rights action is brought by the executor of the estate of Henry Quade, who was shot dead in his home by San Francisco police officers. Plaintiff alleges that Quade’s Fourth Amendment rights were violated (1) because the officers entered Quade’s home for the purpose of arresting him, but had only an administrative inspection warrant in their possession; and (2) because the officers used excessive force in their entry, thus precipitating the escalation of force which ended in the fatal shooting. Plaintiff also seeks to hold the City and County of San Francisco liable for failure to adequately train the officer in command of the operation.
The district court granted summary judgment for all defendants, holding (1) that Quade was never arrested, and that any detention of Quade by the officers was lawful; and (2) that the officers were entitled to qualified immunity on the excessive force claim. The court also held that because all of the individual defendants were entitled to summary judgment, no liability could attach to the municipality.
We reverse the summary judgment in favor of the individual defendants and affirm the judgment in favor of the municipality, although on different grounds than those relied on by the district court.
BACKGROUND
A. Factual Background
In June 1990, the San Francisco Public Health Department received a complaint from a neighbor of Henry Quade that sewage was seeping from Quade’s basement into the street and into the foundation of the neighbor’s house, that a foul odor was coming from Quade’s house, and that Quade’s backyard was filled with refuse.
Health Department officials went to Quade’s home to inspect, but no one came to the door. The Health Department sent Quade a Notice to Abate Nuisance, and contacted other interested city agencies. When Health Department officials found the situation unchanged, they summoned Quade to an abatement hearing, which he did not attend. They summoned him to a second and a third abatement hearing, which he did not attend either. They summoned him to a hearing before the Director of Public Health, which once again he did not attend. After his failure to attend the hearing before the director, they sent Quade a letter, and then another letter, requesting him to make an appointment for an inspection of his property. When he did not respond, officials applied to a municipal court judge for an inspection warrant.
The inspection warrant was issued pursuant to Title 13 of the California Code of Civil Procedure, which provides that upon a showing of cause, a court shall command a state or local official
to conduct any inspection required or authorized by state or local law or regulation relating to building, fire, safety, plumbing, electrical, health, labor, or zoning.
Cal.Code Civ.Proe. § 1822.50. “Cause” exists if, inter alia, “there is reason to believe that a condition of nonconformity exists with respect to the particular place.” Cal.Code Civ.Proc. § 1822.52. The warrant in this case was issued “for the purpose of discovering if the subject property complies with the Health, Building, Housing, Plumbing, Electrical, City Planning and Fire Codes, and any other applicable code regulations.”
*1358On September 21, 1990, eight days after the warrant issued, Inspector Albert Chinn of the Public Health Department wrote to Quade, advising that Chinn had an inspection warrant; that he would inspect Quade’s property on September 28; and that Quade would be required to be there. Chinn also stated that if Quade failed to allow inspection, he would obtain a forcible entry warrant. Chinn invited Quade to contact him to set a different date if more convenient.
Quade did not respond. Nor did Quade respond to representatives of various other city agencies (e.g., Adult Protective Services, outreach programs) who, alerted by the Health Department, had come to his house to investigate. On September 28, the date of the scheduled inspection, Quade once again failed to come to the door when the inspector appeared.
On October 3, 1990, the municipal court judge issued a forcible entry warrant, which authorized entry “for the purpose of discovering if the subject property complies with the Health, Building, Housing, Plumbing, Electrical, City Planning and Fire Codes, and any other applicable code regulations.” The warrant also provided that “[sjaid inspection may be made by means of forcible entry.” The warrant was issued pursuant to Cal.Code Civ.Proc. § 1822.56, which provides in pertinent part that
[a] judge may expressly authorize a forcible entry where facts are shown sufficient to create a reasonable suspicion of a violation of a state or local law or regulation relating to building, fire, safety, plumbing, electrical, health, labor, or zoning ... [and] where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused, notice that a warrant has been issued must be given at least 24 hours before the warrant is executed.
In compliance with the latter provision, Chinn wrote to Quade on October 10, 1990, advising him that an inspection had been scheduled for October 16, 1990, and that Chinn had obtained a forcible entry warrant.
On October 16, Public Health officials returned to Quade’s house to execute the forcible entry warrant, this time accompanied by Sgt. Heller of the San Francisco Police Department. Sgt. Heller, finding that Quade’s door had been nailed shut, moved aside a piece of cardboard covering a window. Quade called from inside “I’m going to get my gun and use it.” The sergeant then radioed for reinforcements. A tactical team arrived, as well as a team of hostage negotiators. Representatives of the various city agencies which had become involved in Quade’s case were on the scene as well. The hostage negotiators by this time had learned that Quade was mentally unstable, elderly (they believed him to be 70), overweight, and “half-blind.”
The police cordoned off the area around Quade’s house, and a member of the hostage negotiating team tried to talk to Quade. Quade did not respond. After nearly an hour, defendant Captain Willett formulated a plan to enter the house and take Quade into custody; he had been ordered to do the latter by Commander Lennon. Two officers on the tactical squad broke down the door with a battering ram; seven others entered the house. Five of the seven entered with guns drawn; two did not have their guns drawn, one because he was holding a shield. Quade appeared on top of the staircase holding a .22 caliber handgun. The police ordered him to drop the gun; rather than doing so, however, he said “I told you I was going to use it,” and pulled the trigger. The officers shot back, and Quade died from gunshot wounds shortly thereafter. His own gun had apparently misfired, and none of the officers was hurt.
After Quade had been taken to the hospital, the health inspectors came in. They found the house filled with garbage, rotting food, and excrement.
Outside the house, Captain Hettrieh, one of the defendants, gave the following statement to the press:
It wasn’t necessarily dangerous but we could have been waiting all day long. The man was just unresponsive to any of our demands, any of our requests. And with the hostage negotiators and myself it appeared that he was not going to respond *1359and uh we felt that rather than keep traffic blocked up and the streets blocked all day long we would try to go in and arrest him.
B. Procedural Background
This action was brought under 42 U.S.C. § 1983 by Julia Alexander, executor of Quade’s estate, against 16 members of the San Francisco Police Department and the City and County of San Francisco.1 Plaintiff moved for summary judgment in her favor on her first theory of liability under § 1983: unlawful entry to effect an arrest. Defendants filed a cross-motion for summary judgment on all claims. In an order dated September 3, 1992, the district court denied plaintiffs motion for summary judgment and granted defendants’ motion on the unlawful entry issue, holding that no arrest had been made, that even if there had been a wrongful arrest, defendants were entitled to qualified immunity, and that even if they were not immune, they were entitled to summary judgment on the merits because they were in possession of a lawful administrative inspection warrant.
In an order dated September 11, 1992, the district court granted summary judgment for defendants on plaintiffs second theory of liability. The court held that the officers were entitled to qualified immunity on plaintiffs excessive force claim because their entry into the house was lawful, and because even though it may have been more intrusive than other ways of dealing with Quade, there was no clearly established law requiring the officers to choose any particular method among an array of available tactics. The court also held that because the individual officers were entitled to summary judgment on the basis of qualified immunity, there could be no municipal liability under Monell v. Department of Social Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Defendants concede that the court’s stated basis for this latter ruling was incorrect under Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980), but argue that the ruling can be sustained on other grounds.
Plaintiff appeals both of the rulings. Her appeal is limited to four defendants: Commander Lennon, who was in charge of the October 16 operation; Captain Hettrich, the “Event Commander,” Captain Willett, the “Tactical Commander,” and the City and County of San Francisco.
DISCUSSION
The district court had jurisdiction over plaintiffs § 1983 claim under 28 U.S.C. §§ 1331 & 1343. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s summary judgment rulings de novo, Jones v. Union Pacific R.R., 968 F.2d 937, 940 (9th Cir.1992), and we may affirm on any ground supported by the record. In re Apple Computer Secs. Litig., 886 F.2d 1109, 1112 (9th Cir.1989), cert. denied, 496 U.S. 943, 110 S.Ct. 3229, 110 L.Ed.2d 676 (1990). Summary judgment is appropriate if, viewing the evidence in the light most favorable to the nonmoving party, there are no genuine issues of material fact remaining for trial, and the moving party is entitled to judgment as a matter of law. Tzung v. State Farm Fire & Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir.1989).
A. Dismissal of Appeal as to Certain Defendants
Defendants state in a footnote that the appeal should be “dismissed” against Captains Hettrich and Willett because Commander Lennon, and not the captains, ordered the entry into Quade’s house. Capt. Willett, however, testified that “the method that was utilized to [ejffect entry and take [Quade] into custody was my decision.” CR-75 ex. M, dep. at 228. Capt. Hettrich, when asked whether he had anything to do with the decision-making process, replied “I was acting as an advisor relaying information from the hostage negotiating team to Commander Lennon.” CR-75 ex. W, dep. at 81. Capt. Hettrich is also listed on a police report as the “Event Commander.” This evi-*1360denee creates at least a dispute of fact as to whether the captains were responsible for the conduct at issue in this lawsuit.
B. Entry Without an Arrest Warrant
1. Plaintiffs substantive argument
The gist of plaintiffs first theory is that Quade’s Fourth Amendment rights were violated when the officers on the tactical squad entered his house to arrest him without an arrest warrant. Plaintiff relies on Payton v. New York, 445 U.S. 573, 590, 100 S.Ct. 1371, 1382, 63 L.Ed.2d 639 (1980), in which the Supreme Court held that absent exigent circumstances, police may not enter a suspect’s home to make a felony arrest without a warrant.
Defendants argue that they are entitled to summary judgment on plaintiffs “Payton” theory because they had a warrant: they were assisting the Health Department in executing its forcible entry inspection warrant, and hence were acting under the authority conveyed by that warrant. Defendants argue that there is absolutely nothing unlawful about this.
Defendants cite no federal law dealing with California’s forcible entry statute. Instead they rely on People v. Tillery, 211 Cal.App.3d 1569, 260 Cal.Rptr. 320 (1989), in which the California Court of Appeal simply assumed that police officers may execute, or in any event assist in executing, forcible entry inspection warrants. The Tillery court stated that the 24-hour notice provision of Cal.Code Civ.Proc. § 1822.56 was “designed to pre-venir] a violent confrontation between the police and the occupier of the premises to be inspected.” Id. 260 Cal.Rptr. at 324 (emphasis added).2
In response, plaintiff argues that the officers had the wrong kind of warrant, or, what amounts to the same thing, that they exceeded the scope of the warrant they had. Plaintiff argues that the officers entered the house for the purpose of arresting Quade, while the purpose of the warrant, by its own terms, was to enable the inspectors to determine whether the property complied with various health and building codes. This substitution of purpose, plaintiff argues, violates the particularity requirement of the Fourth Amendment,3 and runs afoul of those cases which hold that administrative searches may not be converted into tools for law enforcement officials with goals different from those of the agency authorized to conduct the search.
We agree with plaintiff that if in fact the officers’ primary purpose in storming the house was to arrest Quade rather than to assist the health officials in executing the inspection warrant, then Quade’s Fourth Amendment rights were violated. In Michigan v. Clifford, 464 U.S. 287, 294, 104 S.Ct. 641, 647, 78 L.Ed.2d 477 (1984), the Supreme Court held that arson investigators, even if authorized to conduct an administrative search into the cause of a fire, violated the Fourth Amendment when instead their primary purpose was to search for evidence of arson. Id. at 297-98, 104 S.Ct. at 648-49.4 *1361In United States v. $124,570 U.S. Currency, 873 F.2d 1240 (9th Cir.1989), we employed the same approach. Citing Camara v. Superior Court, 387 U.S. 523, 537, 87 S.Ct. 1727, 1735, 18 L.Ed.2d 930 (1967), Wyman v. James, 400 U.S. 309, 323, 91 S.Ct. 381, 388-89, 27 L.Ed.2d 408 (1971), and Abel v. United States, 362 U.S. 217, 230, 80 S.Ct. 683, 692-93, 4 L.Ed.2d 668 (1960), we concluded that “[t]he Supreme Court has repeatedly emphasized the importance of keeping criminal investigatory motives from coloring administrative searches.” 873 F.2d at 1244. Accordingly, we held that a claimant’s Fourth Amendment rights had been violated when a search conducted by a private airport security company looking for weapons was co-opted by law enforcement agents looking for large amounts of currency associated with drug couriers.
These cases make it very clear that an administrative search may not be converted into an instrument which serves the very different needs of law enforcement officials. If it could, then all of the protections traditionally afforded against intrusions by the police would evaporate, to be replaced by the much weaker barriers erected between citizens and other government agencies. It is because the missions of those agencies are less patently hostile to a citizen’s interests than are the missions of the police that the barriers may be as weak as they are and still not jeopardize Fourth Amendment guarantees. See Camara, 387 U.S. at 537, 87 S.Ct. at 1735 (approving administrative searches as reasonable in part because “the inspections are neither personal in nature nor aimed at the discovery of evidence of crime, [and hence] involve a relatively limited invasion of the urban citizen’s privacy”) (quoted in $124,570, 873 F.2d at 1244). When the mission of the agency is supplanted by the more antagonistic purposes associated with traditional law enforcement operations, greater protection is required.
Plaintiff argues that all that stood between Quade and a police force intent on his capture was the judgment of a municipal court judge asked to provide authority for sewage abatement, not arrest. We agree that this protection was not sufficient. Without an arrest warrant, and without exigent circumstances, the police had no right to enter Quade’s house for the primary purpose of arresting him. The inspection warrant was just that: an inspection warrant.
We cannot agree with Judge Trott that “[n]o legitimate Fourth Amendment purpose is served by forcing the police to go back, yet a third time, to get an arrest warrant.” Dissent at 1372. The Health Department officials had an administrative warrant to inspect, nothing more. The purpose which would have been served if the police had secured an arrest warrant was compliance with the Fourth Amendment’s particularity requirement, and with those eases from the Supreme Court and our circuit which prohibit police or other officials from using the authority to conduct administrative searches for law enforcement purposes. Had the police obtained a “third warrant,” they would have obtained the sanction of a judicial officer to make the arrest—as they were required to do—rather than making an arrest in the home pursuant to their own assessment of the situation and their own interpretation of their authority to intrude. The Fourth Amendment, as the Supreme Court held in Payton, mandates as much.5
*1362Defendants take a different tack, and argue that the officers’ primary purpose in storming the house was not in fact to arrest Quade. But while one of the commanding officers, Capt. Hettrich, testified that no decision to arrest Quade was made prior to entry, CR-75 ex. W, dep. at 82, Capt. Willett testified that “[Commander Lennon] informed me that he would like me to go ahead and take over the operation and to [e]ffect an arrest on Mr. Quade.”6 CR-75 ex. M, dep. at 238. Similarly, a police report prepared by Sgt. David Shinn, one of the leaders of the tactical squad, states that Lt. Joaquin Santos (also of the tactical squad) advised him before entering Quade’s house that “our mission was to take the suspect into custody.” CR-51 ex. 1 at 3. On summary judgment, we must construe the disputed facts in favor of the nonmoving party, and therefore we must assume that Capt. Willett’s and Sgt. Shinn’s descriptions of the officers’ purpose are correct.
We are not persuaded by the proposition, advanced by defense counsel at oral argument, that when police officers use the term “arrest” they in fact mean only the temporary “detention” incident to search which may be effected without an arrest warrant or probable cause to arrest.7 We are entirely unwilling to conclude that as a matter of law a police captain does not know the difference between an arrest and a detention. Counsel is free to make this argument to a jury. But neither the facts nor the law support defendants’ bid for summary judgment.
Additional issues raised by defendants, or by the district court’s order, reveal that this case can’t be dealt with in summary fashion. We address the remaining points seriatim.
2. The effect of the right to detain
Defendants argue that any detention of Quade incident to the execution of the inspection warrant was justifiable, and that somehow this justification embraces the right to arrest as well. Defendants rely on Michigan v. Summers, 452 U.S. 692, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981), where officers in possession of a search warrant encountered defendant leaving his house as they approached to execute the warrant; the officers detained defendant while searching the premises, and after finding drugs in the house, searched defendant and found more drugs on his person. The Court held that the detention of the defendant incident to the search was lawful.
The dispositive fact in Michigan v. Summers was “that the police had obtained a warrant to search respondent’s house for contraband.” 452 U.S. at 701, 101 S.Ct. at 2598. From that fact, the Court drew various conclusions about the incidental detention of the defendant. First, the detention was “surely less intrusive than the search itself,” since “most citizens ... would elect *1363to remain in order to observe the search of their possessions.” 452 U.S. at 701,101 S.Ct. at 2593. Second, the detention “is not likely to be exploited by the officer or unduly prolonged in order to gain more information, because the information the officers seek normally will be obtained through the search and not through the detention.” Id. Third, the existence of a search warrant “provides an objective justification for the detention,” because “[a] judicial officer has determined that police have probable cause to believe that someone in the home is committing a crime.” Id. at 703, 101 S.Ct. at 2594. Fourth, the detention may be necessary to facilitate execution of the search warrant— by preventing flight if incriminating evidence is found, and by protecting the officers while they conduct the search. Id. at 702-03, 101 S.Ct. at 2594-95.
Many of these observations simply do not hold true when the underlying warrant is an administrative warrant rather than a criminal search warrant.8 First, citizens may well find it much more intrusive to be detained than to have their houses inspected for possible noneompliance with health and building codes. Second, there is no assurance here that the police would lack incentive to gain more information through observing or questioning the owner of the place to be inspected; indeed, one of the officers testified that “[w]e went in to evaluate Mr. Quade.... if there’s something to arrest him for, we would have done that.” CR-75 ex. P, dep. at 126 (emphasis added). Third, where the underlying warrant is administrative, there will have been no determination by a judicial officer “that someone in the home is committing a crime.” While in this case plaintiff concedes that Quade was guilty of a crime, this will not always necessarily be so, and in any event, a post-incident determination that a crime was committed is no substitute for a pre-seizure determination by a judicial officer. The only rationale offered in Summers which might apply to this case is the fourth: detention of the occupant is authorized if necessary to facilitate execution of the inspection warrant and to protect the safety of both the inspectors and the officers.
Summers held that officers searching for contraband have “limited authority to detain the occupants of the premises while a proper search is conducted.” 452 U.S. at 705, 101 S.Ct. at 2595 (emphasis added). Applied in the administrative context, this amounts to nothing more than what the California Court of Appeal assumed was authorized in Tillery: law enforcement assistance in executing an inspection warrant. We do not disagree that rendering such assistance may be appropriate, and may also be constitutional. What plaintiff argues, however, and what she supports with citations to the record, is that the officers intended much more than a limited and purely incidental detention. She argues that the officers’ purpose had shifted from assisting in the execution of the warrant to arresting Quade. The reports and the testimony of the officers who were involved support that assertion. Summers does not authorize officers in possession of an administrative inspection warrant to go into a house for the purpose of arresting its occupant. Defendants’ reliance on the case is therefore misplaced.
3. Qualified immunity
Defendants argue that they are entitled to summary judgment based on qualified immunity. Government officials such as police officers are not absolutely immune from suit, but rather are immune only “insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1992). The determination of qualified immunity
necessitates three inquiries: (1) the identification of the specific right allegedly violated; (2) the determination of whether that right was so “clearly established” as to alert a reasonable officer to its constitutional parameters; and (3) the ultimate determination of whether a reasonable offi*1364cer could have believed lawful the particular conduct at issue.
Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir.1991) (citations omitted).
Defendants argue that they are entitled to qualified immunity because Quade had “no clearly established constitutional or statutory right ... not to have police officers accompany health inspectors executing a forcible entry warrant,” and because “Commander Lennon could not have known that he was violating Quade’s rights by ordering the officers to enter to make the premises safe.” Br. of Appellees at 12. This misstates the inquiry, however. Plaintiff argues that police officers entered Quade’s house not for the purpose of making the premises safe, but rather primarily for the purpose of arresting Quade. If that is the purpose, clearly established law requires an arrest warrant, and also prohibits the conversion of an administrative warrant into an all-purpose tool in the hands of law enforcement authorities. Defendants have not shown that a reasonable officer could have believed that entry with intent to arrest would not violate clearly established law. Thus summary judgment on the basis of qualified immunity would be inappropriate if the intent was to arrest or if facts as to intent are in dispute.
A genuine dispute exists as to whether or not defendants ordered the storming of the house primarily for the purpose of arresting Quade. The fact that this dispute turns on an essentially subjective element (the officers’ purpose), while qualified immunity involves an inquiry into “objective reasonableness” does not mean that qualified immunity is any more or less available in this context than it would otherwise be. See Branch v. Tunnell, 937 F.2d 1382, 1385 (9th Cir.1991) (Branch I) (recognizing the “tension” between Harlow’s emphasis on objective reasonableness and the subjective elements which are at times at issue in lawsuits against public, officials, including lawsuits based on alleged Fourth Amendment violations);9 Sloman v. Tadlock, 21 F.3d 1462, 1468-69 (9th Cir.1994). In short, the factual issues in this case must be decided by a jury before any determination of qualified immunity can be made.
Our decision in Act Up!/Portland v. Bagley, 988 F.2d 868 (9th Cir.1993), is not contrary. In the context of a case which turned on whether reasonable suspicion existed, we held that where the underlying facts are undisputed, the court must rule on qualified immunity at summary judgment. Id. at 873. Whether or not a reasonable officer would have known that his or her conduct violated clearly established law “is not in itself a factual issue that can preclude summary judgment.” Id. We also held, however, that “[if] a genuine issue of fact exists preventing a determination of qualified immunity at summary judgment, the case must proceed to trial.” Id. Here, such a dispute exists.
4. Lack of formal arrest
The district court considered at length whether Quade was ever formally arrested, and its summary judgment ruling attaches some significance to its conclusion that even if the police cordon which was formed around Quade’s house was “formed for the purpose of accomplishing an arrest ... [t]he act itself, without a subsequent custodial taking, is not an arrest.” District Court Order of September 3, 1992, at 8. We do not decide whether or not forming a cordon constituted a seizure. In our view, whether it did or not is irrelevant. The actions of those defendants against whom plaintiff is pursuing her appeal did not end with the formation of the cordon. Defendants are alleged to have been part of the command structure which ordered the storming of the house. There can be no question but that the shooting of Quade, which followed from the storming, constituted a seizure. Tennessee v. Garner, 471 U.S. 1, 9, 105 S.Ct. 1694, 1700, 85 L.Ed.2d 1 (1985) (use of deadly force against a suspect is a seizure within the meaning of the Fourth Amend *1365ment); see also Brower v. Inyo County, 489 U.S. 593, 109 S.Ct. 1378, 103 L.Ed.2d 628 (1989) (same).10
The issue in its most simplistic form is whether defendants did something wrong that resulted in Quade’s death. We recognize that this is hardly a traditional wrongful arrest case. In the typical case, where the § 1983 plaintiff is formally arrested, he shows at trial that the police failed to comply with Fourth Amendment standards in taking him into custody, and his damages turn on the inconvenience and humiliation he suffered from the arrest. Here, there is none of this kind of indignity, only death.
The causal link between the alleged wrongdoing on which plaintiffs case depends (entry for the purpose of making an arrest) and the injury suffered (not arrest but death) is somewhat more subtle here than in the typical case. At first glance, it may appear that it was the entry itself, rather than the purported unlawfulness of the officers’ purpose, which precipitated Quade’s death. But assuming for purposes of summary judgment that the officers’ purpose was unlawful, we need to keep in mind that we simply do not know how matters would have turned out if the officers had entered solely for the purpose of inspection. At trial, plaintiffs argument might run something like this: if the officers’ purpose had been what it should have been (to assist the public health officials in serving the warrant), their manner of entry would have been different, and might in turn have evoked a different response from Quade — a response which would not have led to an armed standoff and ultimately to death.
Alternatively, plaintiff might argue that if the police had halted their activities and then gotten an arrest warrant, this too might have avoided the final tragic confrontation. Given the delay attendant in obtaining the warrant, the police might well have sent the gathered city officials away, and then, without the pressure of their presence, and without the expectation that an inspection could be conducted any time soon, might have allowed events to unfold more slowly. Plaintiff could argue, in other words, that it was the purpose of arrest or indeed the combination of purposes — health inspection plus arrest— which led to such fatal consequences. This theory of causation, in fact, follows more or less precisely from plaintiffs theory of misconduct, which is that the officers improperly overlaid the administrative purposes of the inspection warrant with law enforcement purposes of their own.
In sum, we conclude that with respect to plaintiff’s unlawful entry theory, defendants are not entitled to summary judgment on any of the grounds set forth in their brief or in the district court’s order.11
*1366C. Excessive Force
It is important to understand exactly what plaintiff claims. She argues that it was unreasonable for the officers to storm the house of a man whom they knew to be a mentally ill, elderly, half-blind recluse who had threatened to shoot anybody who entered. Plaintiff does not argue that once Quade pointed his gun at the officers and pulled the trigger, the officers used unreasonable force in shooting to kill. Rather, plaintiff argues that defendants used excessive force in creating the situation which caused Quade to take the actions he did.12 She also takes pains to explain on appeal that her excessive force claim has never been premised solely on the argument that the force used by the officers was unreasonable because the officers faded to exhaust less intrusive alternatives.13 In essence, her claim is that Quade’s Fourth Amendment rights were violated because the force the police used was unreasonable under all of the circumstances.
Plaintiffs claim, if supported by the evidence, states a classic Fourth Amendment violation under Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 1872-73, 104 L.Ed.2d 443 (1989). There, the Supreme Court held that a police officer’s use of force in apprehending a suspect violates the Fourth Amendment if it is unreasonable in light of the facts and circumstances confronting the officer. Those circumstances, under both Graham and the excessive force cases from this circuit, include “ ‘the severity of the crime at issue, whether the suspect poses an immediate threat to the safety of the officers, and whether he is actively resisting arrest or attempting to evade arrest by flight.’ ” Hopkins v. Andaya, 958 F.2d 881, 885 (9th Cir.1992) (per curiam) (quoting Graham, 490 U.S. at 396, 109 S.Ct. at 1871-72).
Summary judgment is inappropriate, since whether the officers entered for the purpose *1367of arresting Quade or for the purpose of assisting in the execution of the inspection warrant is in contention, as is the reasonableness of the force. The force which was applied must be balanced against the need for that force: it is the need for force which is at the heart of the consideration of the Graham factors. If the jury were to find that the officers entered in order to help the inspectors inspect — as defendants contend on appeal — then the jury may also conclude that the force used (deployment of a SWAT team) was excessive in relation to the purpose for which it was used (ensuring the immediate execution of a forcible entry inspection warrant). On the other hand, if the jury were to conclude that the officers entered for the purpose of arresting Quade, they may conclude that storming the house was in fact commensurate with need (arresting a man who had threatened to shoot anyone who came into his house), and hence that the force was reasonable.
We conclude that the dispute as to the facts precludes summary judgment for defendants both on the merits and on defendants’ qualified immunity claim. See Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir.1993); Act Up!, 988 F.2d at 873; Hopkins, 958 F.2d at 885 n. 3.
D. Municipal Liability
Under Monell v. Department of Social Servs., 436 U.S. 658, 690, 98 S.Ct. 2018, 2035-36, 56 L.Ed.2d 611 (1978), a municipality may be liable under § 1983 “only if its policy or custom caused the constitutional deprivation complained of.” Mateyko v. Felix, 924 F.2d 824, 826 (9th Cir.1990), cert. denied, — U.S. -, 112 S.Ct. 65, 116 L.Ed.2d 40 (1991) (citing Monell). Plaintiff attempts to tie the acts of the individual defendants to a custom or policy of the City and County of San Francisco in two separate ways. We reject both.
1. Inadequate training
First, plaintiff argues that the municipality was responsible for Quade’s injuries because it failed to train Commander Lennon adequately in the proper response to “barricaded subject situations” and in the proper procedures for arresting suspects in their homes. “[T]he inadequacy of police training may serve as the basis for § 1983 liability only where the failure to train amounts to deliberate indifference to the rights of persons with whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 1204, 103 L.Ed.2d 412 (1989). Although “[w]hether a local government entity has displayed a policy of deliberate indifference is generally a question for the jury,” Oviatt v. Pearce, 954 F.2d 1470, 1478 (9th Cir.1992), we conclude that in this case the municipality is entitled to summary judgment.
In those cases where we have held that a question of fact existed as to the deliberately indifferent character of a municipality’s failure to train, plaintiffs have alleged a program-wide inadequacy in training. Davis v. Mason County, 927 F.2d 1473, 1483 (9th Cir.), cert. denied, — U.S. -, 112 S.Ct. 275, 116 L.Ed.2d 227 (1991); Reed v. Hoy, 909 F.2d 324, 331 (9th Cir.1989), cert. denied, 501 U.S. 1250, 111 S.Ct. 2887, 115 L.Ed.2d 1053 (1991). Here, by contrast, plaintiff argues only that the training of Commander Lennon was inadequate. She has produced no evidence showing that the alleged inadequacy of his training was the result of a “deliberate” or “conscious” choice, which, under Canton, is necessary to establish a municipal policy. 489 U.S. at 389, 109 S.Ct. at 1205; see also Ting v. United States, 927 F.2d 1504, 1512 (9th Cir.1991). Absent such evidence, any shortfall in Lennon’s training can only be classified as negligence on the part of the municipal defendant — a much lower standard of fault than deliberate indifference.
The deliberate indifference standard was specifically adopted by the Supreme Court in order to ensure that civil rights claims against municipalities attain a certain level of gravity before those entities are compelled to defend themselves at trial. Canton, 489 U.S. at 391-92, 109 S.Ct. at 1206-07. Much of that assurance would be removed if plaintiffs could proceed to trial against a municipality on the basis of the failure to train a single officer, and without any showing that this failure was the result of a conscious or delib*1368erate choice. By limiting her proof to the adequacy of the training of a single officer, plaintiff has failed to create a genuine issue of fact as to the alleged deliberate indifference of the municipality.
Plaintiff also argues that the deposition testimony of Sgt. Stasko reveals that Lennon’s actions were “in accordance with San Francisco Police Department training.” Reply Br. at 22. Possibly this testimony, if further developed, would reveal the type of department-wide inadequacy of training missing from plaintiffs proof.
However, Stasko’s deposition was not presented to the district court because it had not yet been taken when the summary judgment motion was heard. Plaintiff does not explain why she could not have taken Stasko’s deposition in a timely fashion. Consequently, we do not consider it. In Hopkins, where “appellants offer[ed] no excuse for not presenting [an] affidavit earlier,” we refused to consider the affidavit, explaining that “[a] defeated litigant cannot set aside a judgment because he failed to present on a motion for summary judgment all the facts known to him that might have been useful to the court.” 958 F.2d at 887 n. 2. Although here the facts revealed by Stasko may not have been known to plaintiff at the relevant time, plaintiffs failure to explain why she could not have learned of those facts sooner is fatal. We follow Hopkins, and do not consider Stasko’s testimony.
2. Acts of a policymaker
Plaintiff also suggests that regardless of Lennon’s training, his acts may give rise to municipal liability in and of themselves because Lennon’s high rank enabled him to establish municipal policy. In Pembaur v. Cincinnati 475 U.S. 469, 481, 106 S.Ct. 1292, 1299, 89 L.Ed.2d 452 (1986), the Supreme Court held that where “[a] decision to adopt [a] particular course of action is properly made by [a] government’s authorized decisionmakers, it surely represents an act of official government ‘policy’ as that term is commonly understood.” Plaintiff, however, cites neither facts nor law showing that a San Francisco police commander is an authorized decisionmaker for the City and County of San Francisco. We therefore reject this argument.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

. Plaintiff also sued public health officials and the Mayor of San Francisco, but has not pursued an appeal against those parties.


. The Tillery court also noted that the statutory scheme authorizing inspections and inspection warrants (Cal.Code Civ.Proc. §§ 1822.50 et seq.) was specifically formulated to comply with constitutional mandates, and was enacted in response to the United States Supreme Court's decision in Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967). It is for this reason that warrants are issued by a neutral judge rather than by the agency itself, and that the owner of the property is given notice before a forcible entry is made. Id. 260 Cal. Rptr. at 322-24.


. "[N]o warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.” U.S. Const.Amend. IV.


.Clifford was a plurality opinion, with Justice Stevens concurring separately. 464 U.S. at 299-305, 104 S.Ct. at 649-53. Justice Stevens' disagreement with the plurality rested on the plurality’s conclusion that even the search into the cause of the fire was unlawful in the absence of a warrant or some exception to the warrant requirement. Justice Stevens' position was that furnishing notice to the owners of the house would provide more meaningful protection than an administrative warrant (which the plurality held would be sufficient), since such warrants are issued on a showing of less than probable cause. Id. at 303-05 & n. 5, 104 S.Ct. at 652-53 n. 5.
Justice Stevens also stated, however, that the search for evidence of crime which followed the search into the cause of the fire would have been improper with or without notice to the residents. *1361Id. at 305, 104 S.Ct. at 652-53 (if residents had been given notice, they would have been able to watch while the search was carried out, and "thus might have avoided the plainly improper search of the entire premises after the cause of the fire had already been identified") (emphasis added). Thus a majority of the Justices subscribed to that part of the Clifford opinion on which plaintiff relies.


. We also disagree with Judge Trott's argument that because the "chief evil” Payton guards against is entry into the home, and because the officers had a lawful basis for entry in the form of the forcible entry warrant, there was no Fourth Amendment violation. What Clifford and $124,570 teach is that a lawful administrative search may not be used for the purpose of pursuing law enforcement ends. It was certainly lawful for the luggage inspectors in $124,570 to x-ray passengers' suitcases; but when they did so for the purpose of discovering currency, they violated the passengers' Fourth Amendment rights. 873 F.2d at 1245-46. Judge Trott is right that as an initial matter a forcible entry warrant provides a lawful basis for entry; but what is lawful if done for administrative purposes becomes unlawful if done for law enforcement purposes. $124,570, *1362873 F.2d at 1244, and authorities cited therein. If the police entered Quade's home for a purpose exceeding the scope of the administrative warrant, their entry pursuant to the warrant was not lawful. We are not persuaded by Judge Trott's argument that the officers' purpose was immaterial because the inspection warrant gave them authority to search the house from top to bottom, and hence the scope of the warrant could not be exceeded. The warrant did not give the officers the authority to arrest Quade. The forcible entry warrant cannot cure the Payton violation, and to suggest that it can is circular.
Judge Trott also argues that because the health inspectors were compelled to make an “individualized showing” in order to secure the forcible entry warrant, the distinction at the heart of Clifford and $124,570 between administrative purposes and law enforcement purposes no longer applies. But it is not enough to make any kind of "individualized showing.” The Fourth Amendment requires that the showing which is made correspond to the mission for which permission is sought: a warrant must "particularly describ[e] the place to be searched and the persons or things to be seized.” U.S. Const.Amend. IV. Even a criminal search warrant which does not refer to the homeowner's arrest does not provide authority for arrest. In Michigan v. Summers, 452 U.S. 692, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981), where the police had obtained a criminal search warrant, the Court approved of only a limited detention of the homeowner, incident to the search of the property; thus the search warrant obviously did not provide authority to make the arrest itself. A fortio-ri, the administrative warrant in this case did not provide authority to make an arrest, and cannot cure the alleged Payton violation.


. Moreover, Capt. Hettrich's testimony may be impeached by his prior inconsistent statement. See supra at 1358.


. See infra at 1362-1363.


. Indeed, the Summers Court itself was unwilling to extend its holding even to cases where the warrant authorized a search for mere evidence rather than for contraband. 452 U.S. at 705 n. 20, 101 S.Ct. at 2595 n. 20.


. Branch I’s response to this tension was to follow those courts which have adopted a heightened pleading standard under these circumstances, and have required plaintiffs suing public officials to plead with particularity facts supporting their allegations of unlawful intent. 937 F.2d at 1385-86. That holding was recently affirmed by this court in Branch v. Tunnell, 14 F.3d 449 (9th Cir.1994) (Branch II).


. California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), relied on by the district court, is not contrary. Id. at 626, 111 S.Ct. at 1550-51 (physical force constitutes a seizure under the Fourth Amendment).


. Nor are the points raised sua sponte by Judge Trott of any assistance to defendants. Judge Trott argues that the officers' entry was justified by exigent circumstances and by Quade's commission of a felony in the presence of Sgt. Heller. Both arguments were wisely eschewed by defendants. The exigency argument is simply not sup-potted by the facts: Capt. Hettrich stated to the press that the situation was not "necessarily” dangerous, and that the police ultimately decided to storm the house because they did not want to keep traffic blocked up all day. The defendants also note that a perimeter was set up around Quade's house "to ensure the safety of bystanders and officers on the scene.” Thus according to defendants' own description, steps had been taken to eliminate the exigency which Sgt. Heller identified as existing at the moment Quade made his threat. The record simply does not support Judge Trott's assertion that there was no time to secure a warrant because of the imminent and continuing danger to persons outside the house.
Judge Trott may not avoid this fact by labelling defendants' characterization of the danger Quade presented as "subjective.” Capt. Hettrich’s eyewitness account is relevant in establishing what happened. And our citation to Capt. Hettrich’s videotaped statement is altogether proper. The video was before the district court at the time it disposed of the case in its entirety. In any event we rely on the video not to reject an exigent circumstances argument made by defendants, but rather to explain why it might be that defendants have never raised such an argument, and that therefore the argument is simply not before this court.
The argument that Quade committed a felony in the presence of Sgt. Heller, while supported by the facts, is without legal significance. If Quade had been in a public place, rather than in his home, the police could have made a warrant-less felony arrest on the basis of probable cause whether or not Quade committed the felony in *1366their presence. United States v. Watson, 423 U.S. 411, 96 S.Ct. 820, 46 L.Ed.2d 598 (1976). Similarly, had Quade been in a public place and committed a misdemeanor in the officers' presence, the officers could also have made a war-rantless arrest. Higbee v. City of San Diego, 911 F.2d 377, 379 (9th Cir.1990). But since Quade was in his home, matters stand differently. Pay-ton holds that in order to make a felony arrest in the home, the police must have a warrant, absent exigent circumstances. Under Payton, exigency is the only exception to the warrant requirement; commission of a crime in an officer's presence is not an exception. Judge Trott cites language from Payton's discussion of English common law which suggests that that law may have recognized a "commission in the presence of officers" exception. But Payton's holding does not embrace this exception. Payton states unequivocally that "the Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be crossed without a warrant." 445 U.S. at 590, 100 S.Ct. at 1382.
Tellingly, Judge Trott does not cite a single case in which an exception to Payton has been made for a subsequent arrest simply because a felony was committed in an officer’s presence. Yet we know that criminals commit crimes in the presence of law enforcement agents every day: a great many of our drug cases involve undercover work by the police. If Judge Trott's argument were correct, Payton would not apply in those cases, and the undercover agent, accompanied by his colleagues, at a later time could forcibly enter the home of a person from whom he had bought drugs and make a warrantless arrest of that person. We are not aware of any case in which the government has hazarded such an argument, and we believe any court would reject it as an unwarranted and unsupported erosion of Payton.
If Judge Trott is making the narrower argument that an officer has a right to enter the home to make an arrest when a felony occurs within an officer’s view but inside the suspect's home (with the officer looking in from outside), we agree that in most cases the officer probably does have this right. But that is because there are exigent circumstances, not because some special "commission in the officer's presence” exception is recognized. Indeed, exigent circumstances was the analysis used in the one case we are aware of in which a felony was committed both inside the suspect's home and in the officers’ presence, United States v. Crespo, 834 F.2d 267 (2d Cir.1987), cert. denied, 485 U.S. 1007, 108 S.Ct. 1471, 99 L.Ed.2d 700 (1988).


. Thus Judge Trott’s observation that the officers showed commendable restraint once inside the house, while accurate, is irrelevant. The excessive force claim turns on the force the officers used in entering the house, not the force they used or didn't use once they had entered.


. Thus we need not, and do not, express any opinion on the validity of that argument. We note that the argument was rejected in Scott v. Henrich, 978 F.2d 481 (9th Cir.1992), but that since the briefs in this case were filed, the opinion in Scott has been withdrawn. 994 F.2d 1343 (9th Cir.1993).